FILED
                             NOT FOR PUBLICATION                            FEB 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



YUSUF KARIM,                                      No. 10-73918

               Petitioner,                        Agency No. A095-630-105

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Yusuf Karim, a native and citizen of Indonesia, petitions for review of a

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application withholding of removal and protection

under the Convention Against Torture (“CAT”). We have jurisdiction under 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

and review de novo the agency’s legal determinations. Tamang v. Holder, 598

F.3d 1083, 1088 (9th Cir. 2010). We deny the petition for review.

         Karim claims the police hit him once with a stick during a student

demonstration, and that Muslim extremists threatened him on at least five

occasions. Substantial evidence supports the agency’s determination that Karim

failed to demonstrate past persecution. See Hoxha v. Ashcroft, 319 F.3d 1179,

1182 (9th Cir. 2003) (unfulfilled threats and one incident of physical violence did

not compel a finding of past persecution). We reject Karim’s contention that the

agency failed to consider the cumulative effect of the harms he suffered. Further,

as Karim has not established past persecution, he is not entitled to a presumption of

future persecution. See Molina-Estrada v. INS, 293 F.3d 1089, 1096 (9th Cir.

2002).

         Substantial evidence supports the agency’s conclusion that Karim failed to

demonstrate it is more likely than not he will face persecution from Muslim

extremists or the police. See id. (agency is “entitled to rely on all relevant evidence

in the record, including a State Department report, in considering whether the

petitioner has demonstrated that there is good reason to fear future persecution”).

Substantial evidence also supports the agency’s finding that Karim failed to


                                           2                                    10-73918
establish he will be harmed by Muslim extremists for having lived in the United

States. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of

future persecution is too speculative). Accordingly, Karim’s withholding of

removal claim fails.

      Finally, substantial evidence supports the agency’s denial of CAT protection

because Karim failed to establish it is more likely than not he will be tortured by or

with the consent or acquiescence of the Indonesian government upon return. See

Soriano v. Holder, 569 F.3d 1162, 1167 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                           3                                    10-73918